Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-3, 7-8, 11, 13, 15-16, 21-22, 24, 28, 31, 33, 38, 40-42, 49, 67, 69-71, 73-74, 76, 78-79, 82-85 and 87-89 are all the claims.
2.	 Claims 15-16, 33, 42, 49 and 74 are amended and new Claims 87-89 are added in the Response of 4/25/2022.
3.	Claims 1-3, 7-8, 11, 13 and 79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/2021.
4.	Claims 15-16, 21-22, 24, 28, 31, 33, 38, 40-42, 49, 67, 69-71, 73-74, 76, 78, 82-85 and 87-89 are under examination.
5.	This Office Action is final.

Withdrawal of Objections
Specification
6.	The objection to the disclosure because of informalities is withdrawn.
a) The improper use of the term, e.g., Tris, Triton, Octet, Luminex, Sephadex G75, Sypro Orange, which is a trade name or a mark used in commerce is withdrawn in view of Applicants bona fide efforts to rectify the deficiencies. 
b) The objection to Table 4 in reciting the same CDRs for each of the light chains otherwise designated “2E2 RKA F-Y” and “2E2 RKF F-Y” is withdrawn. Applicants explanation provided in the Response that CDRs are shared but that the frameworks differ is found to overcome the objection.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 15, 16, 21, 22, 24, 28, 31, 33, 38, 40-42, 49, 67, 69-71, 73, 74, 76, 78, and 82-85 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) The rejection of Claims 15, 16, 21, 22, 24, 28, 31, 33, 38, 40-42, 49, 67, 69-71, 73, 74, 76, 78, and 82-85 for the preamble reciting a method of treatment absent the individual being in need thereof is withdrawn. Applicants have amended the claims to recite that the patient in need of the treatment.
	b) The rejection of Claims 16 for reciting “EGE and EG” in duplicate from what is already referenced for each of EGE and EG in the same claim is withdrawn in view of the amendment to delete the duplicate reference. 
c) The rejection of Claim 31 for the phrase “a peripheral blood sample obtained from the individual has increased expression of CCL2, as compared to a reference value” is withdrawn in view of the reference sample examples taught in the specification. 
d) The rejection of claim 33 for the broad recitation in element (a), and the narrower statement of the range/limitation (b)-(d) in the same claim is withdrawn. Applicants have deleted elements (b)-(d) in the claim.
e) The rejection of Claim 74 for the phrase “wherein the antibody has been engineered to improve antibody-dependent cell-mediated cytotoxicity (ADCC) activity” is withdrawn in view of Applicants amendment to clarify that the Fc has been engineered.

Claim Rejections - 35 USC § 112, first paragraph
Written Description
8.	The rejection of Claims 15, 16, 21, 22, 24, 28, 31, 33, 38, 40-41, 67, 69-71, 73, 74, 76, 78, and 82-85 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. Applicants amendment to include the VH/VL CDR1-3 for a Siglec-8 antibody of the invention overcomes the rejection.

Claim Rejections - 35 USC § 102
9.	The rejection of Claim(s) 15-16, 78 and 84 under 35 U.S.C. 102(A)/(1) as being anticipated by Kiwamoto et al (Pharmacology & Therapeutics 135 (2012) 327–336; IDS 12/7/2021) as evidenced by Youngblood (PTO 892 form) is withdrawn.
	Applicants amendment of the claims to recite the VH/VL CDR1-3 of the inventive Siglec-8 antibody in addition to the treatment of EG, EGE, EC and eosinophilic duodenitis is found to overcome the rejection.
Double Patenting
10.	The provisional rejection of Claims 15-16, 40-42, 49, 67, 69-71, 76-78 and 84-85 on the ground of nonstatutory double patenting as being unpatentable over claims 77-78, 83 and 116-118 of copending Application No. 16/416,085 (reference application US 20200054723) as evidenced by Youngblood (PTO 892 form) is withdrawn and moot. The Notice of Abandonment issued on 2/9/2022 for the reference application is acknowledged.

Rejections Maintained
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	The rejection of Claim(s) 15-16, 38, 40-42, 49, 67, 69-71, 73-74, 76, 78, and 84-85 (and 87-89) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bebbington et al (USPN 9546215 (issued January 17, 2017); priority to 61/913,891 (filed 12/9/2013)) as evidenced by Youngblood (PTO 892 form) and as evidenced by is maintained.
	Applicants allege the Examiner has cited Bebbington’s disclosure of eosinophilic esophagitis (see Office Action, page 19). However, as noted above, Bebbington does not disclose the specific disorders recited in amended claim 15 (from which claim 42 depends), and thus cannot anticipate them.
	Response to Arguments
For purposes of re-iteration, Bebbington teaches ([0025, 0026, 0234 and 0242]) and claims: Claim 59. The method of claim 56, wherein the disease is selected from the group consisting of: … hypereosinophilic syndrome. 
The instant claimed species of EGIDs are art recognized as being part of/ overlapping with hypereosinophilic syndrome. Kuang et al J Allergy Clin Immunol Pract, 2020 Sep; 8(8):2718-2726.e2. doi: 10.1016/j.jaip.2020.04.025. Epub 2020 Apr 25) describing the clinical, endoscopic, histopathologic, and treatment approaches for a cohort of HES patients with either EGID (i.e., (eosinophilic gastritis (EG)), small bowel (eosinophilic enteritis (EE)), duodenal or colon and rectum (eosinophilic colitis (EC)), as the sole organ system involvement (HES/EGID overlap) or HES with multisystemic features and a histopathologic diagnosis of EGID (Multisystem HES).
“The overall clinical presentation of HES patients with GI organ involvement in the present study is consistent with data from previous studies (4,24), and found that EGID patients, excluding those with solitary EoE, have no male gender predilection, but do have significant atopic comorbidities and a broad range of gastrointestinal symptoms and multi-segment eosinophilic involvement in the gastrointestinal tract.” And “This study highlights the striking similarities between EGID patients with peripheral hypereosinophilia, irrespective of the presence of multi-organ involvement.”

Lee et al (Dig Dis Sci (2011) 56:3254–3261) teaching under the 2010 criteria, EGID with significant eosinophilia falls under ‘‘overlap variant of HES,’’ which is characterized by persistent peripheral and tissue eosinophilia restricted to specific organs (e.g., the GI tract).
The ordinary artisan cannot even reasonably separate the species of eosinophilic disorders recognized in the art and instantly claimed from the hypereosinophilia syndrome taught in Bebbington. 
While many courts have recited that inherency requires knowledge or appreciation of the inherent element, in no case does the application of the inherency doctrine actually turn on knowledge of the element. Rather, the inherency cases are all
ultimately about whether the public already gets the benefit of the claimed element or
invention. If the public already benefits from the invention, even if they don't know why,
the invention is inherent in the prior art. If the public doesn't benefit from the invention,
there is no inherency. See Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373
(Fed. Cir. 2003): “A patent is invalid for anticipation if a single prior art reference
discloses each and every limitation of the claimed invention [quoting Lewmar Marine].
Moreover, a prior art reference may anticipate without disclosing a feature of the
claimed invention if that missing characteristic is necessarily present, or inherent, in the
single anticipating reference. [quoting Continental Can]’ “[T]his court rejects the
contention that inherent anticipation requires recognition in the prior art.”
see Novo Nordisk Pharms, Inc. v. Bio-Tech Gen. Corp., 424 F.3d 1347 (Fed. Cir.
2005) where claims were drawn to a process of producing “ripe” human growth
hormone (hGH) using genetically engineered E. coli, having a 191-amino acid sequence
identical to that of pituitary-purified hGH, and having the same biological activity and
where a prior art reference disclosed another hGH protein derived from genetically
engineered monkey kidney cells. The Fed. Cir. concluded that production of the prior art
protein must necessarily have resulted in the claimed invention: tests disclosed in the
reference indicated the hGH protein had the same structure and activity as pituitary-
purified form. As such, the prior art hGH necessarily had the 191-amino acid sequence
and the relevant biological activity.	
AS regards new Claim 87, Bebbington teaches in increasing the quality of life of those suffering from a disease, decreasing the dose of other medications required for treating the disease, reducing the frequency of recurrence of the disease, lessening severity of the disease, delaying the development or progression of the disease, and/or prolonging survival of individuals.
AS regards new Claim 88, Bebbington teaches microscopic methods for measuring eosinophil counts.
AS regards new Claim 89, Bebbington teaches reducing the reduction or elimination of inflammatory mediators such as CCL2 using the anti-Siglec-8 antibody.
For all the foregoing reasons, the claims are anticipated by Bebbington.


12.	The rejection of Claim(s) 15 and 42 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bebbington et al (USPN 9546215 (issued January 17, 2017); priority to 61/913,891 (filed 12/9/2013)) is maintained.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement
	Applicants allege U.S. Patent No. 9546215 does not disclose the specific disorders recited in claim 15, as amended, from which the remaining claims depend.
	Response to Arguments
See the Examiner’s response set forth above under the outstanding grounds for rejection and herein incorporated by reference for purposes of brevity.
For all of the foregoing reasons, the claims are anticipated by Bebbington.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	The rejection of Claims 15-16, 42 (a)(c)(e)(f)), 49, 67, 78 and 84 on the ground of nonstatutory double patenting as being unpatentable over claims 59, 56, and 61 (in reference to Claims 1, 6 and 17) of U.S. Patent No. 9546215 as evidenced by Youngblood (PTO 892 form) is maintained.
	Applicants allege U.S. Patent No. 9546215 does not disclose the specific disorders recited in claim 15, as amended, from which the remaining claims depend.
	Response to Arguments
The claims of the reference patent are drawn to a method of claim 56, wherein the disease is selected from the group consisting of: asthma, allergic rhinitis, nasal polyposis, atopic dermatitis, chronic urticaria, mastocytosis, eosinophilic leukemia, and hypereosinophilic syndrome. The explanation of the inherency of the instant recited species of disorders to hypereosinophilic syndrome is recognized by the cited art references to the extent the ordinary artisan would have found the application of the method obvious to those species using the inventive antibody of the patent reference.
	The rejection is maintained.

Conclusion
14.	No claims are allowed.
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643